     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No.
     JAMES RUTHERFORD, an
12                                         Complaint For Damages And
13   individual,                           Injunctive Relief For:

14                   Plaintiff,             1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
16                                             seq. as amended by the ADA
17                                             Amendments Act of 2008 (P.L. 110-
     DAISYS TACOS # 2, INC, a
                                               325).
18   California corporation; LEILA
     LOUISE SLAYTON, individually
19                                          2. VIOLATIONS OF THE UNRUH
     and as trustee of the SLAYTON
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   DECEDENT TRUST; and DOES 1-
                                               CIVIL CODE § 51 et seq.
     10, inclusive,
21

22                  Defendants.
23

24
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
25
     Defendants DAISYS TACOS # 2, INC, a California corporation; LEILA LOUISE
26
     SLAYTON, individually and as trustee of the SLAYTON DECEDENT TRUST;
27
     and Does 1-10 (“Defendants”) and alleges as follows:
28

                                             1
                                        COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 2 of 10 Page ID #:2


 1                                           PARTIES
 2          1.     Plaintiff is substantially limited in performing one or more major life
 3   activities, including but not limited to: walking, standing, ambulating, sitting; in
 4   addition to twisting, turning and grasping objects. As a result of these disabilities,
 5   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 6   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 7   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 8   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 9   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
10   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
11   suffered from a “qualified disability” under the ADA, including those set forth in
12   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
13          2.     Plaintiff is informed and believes and thereon alleges that Defendant
14   LEILA LOUISE SLAYTON, individually and as trustee of the SLAYTON
15   DECEDENT TRUST, owned the property located at 2662 W Lincoln Ave.,
16   Anaheim, CA 92801 (“Property”) on or around October 3, 2020 upon which El Patio
17   #2 (“Business”) is located.
18          3.     Plaintiff is informed and believes and thereon alleges that Defendant
19   LEILA LOUISE SLAYTON, individually and as trustee of the SLAYTON
20   DECEDENT TRUST, currently owns the Property.
21          4.     Plaintiff is informed and believes and thereon alleges that Defendant
22   DAISYS TACOS # 2, INC, a California corporation, owned, operated, and
23   controlled the Business located at the Property on October 3, 2020.
24          5.     Plaintiff is informed and believes and thereon alleges that Defendant
25   DAISYS TACOS # 2, INC, a California corporation, owns, operates, and controls
26   the Business located at the Property currently.
27          6.     The Business is a restaurant open to the public, which is a “place of
28   public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
                                                  2
                                             COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 3 of 10 Page ID #:3


 1          7.     Plaintiff does not know the true name of DOE Defendants, that may be
 2   related to the Business and/or Property. Plaintiff is informed and believes that each
 3   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
 4   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
 5   the true names, capacities, connections, and responsibilities of the Defendants and
 6   Does 1 through 10, inclusive, are ascertained.
 7                               JURISDICTION AND VENUE
 8          8.     This Court has subject matter jurisdiction over this action pursuant
 9   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
10          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
11   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
12   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
13   federal ADA claims in that they have the same nucleus of operative facts and
14   arising out of the same transactions, they form part of the same case or controversy
15   under Article III of the United States Constitution.
16          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
17   real property which is the subject of this action is located in this district and because
18   Plaintiff's causes of action arose in this district.
19                                FACTUAL ALLEGATIONS
20          11.    Plaintiff went to the Business on or about October 3, 2020 for the dual
21   purpose of browsing the menu and to confirm that this public place of
22   accommodation is accessible to persons with disabilities within the meaning federal
23   and state law.
24          12.    Unfortunately, although parking spaces were one of the facilities
25   reserved for patrons, there were no designated parking spaces available for persons
26   with disabilities that complied with the 2010 Americans with Disabilities Act
27   Accessibility Guidelines (“ADAAG”) on October 3, 2020.
28          13.    At that time, instead of having architectural barrier free facilities for
                                                  3
                                             COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 4 of 10 Page ID #:4


 1   patrons with disabilities, Defendants have: no accessible parking (the minimum
 2   number of accessible parking spaces required by Section 208.2 is not provided); no
 3   ADASAD compliant accessible parking or van accessible parking spaces available
 4   in the parking lot as required by Section 502); and, nothing to prevent parked
 5   vehicles from obstructing the accessible route from the parking area to the entrance
 6   (Parking spaces and access aisles shall be designed so that cars and vans, when
 7   parked, cannot obstruct the required clear width of adjacent accessible routes per
 8   Section 502.7. Advisory 502.7 Relationship to Accessible Routes: Wheel stops are
 9   an effective way to prevent vehicle overhangs from reducing the clear width of
10   accessible route).
11         14.    Parking spaces are one of the facilities, privileges, and advantages
12   reserved by Defendants to persons at the Property serving the Business.
13         15.    Because Defendant LEILA LOUISE SLAYTON, individually and as
14   trustee of the SLAYTON DECEDENT TRUST, owns the Property, which is a place
15   of public accommodation, they are responsible for the violations of the ADA that
16   exist in the parking area and accessible routes that connect to the facility’s entrance
17   that serve customers to the Business.
18         16.    Subject to the reservation of rights to assert further violations of law
19   after a site inspection found infra, Plaintiff asserts there are additional ADA
20   violations which affect him personally.
21         17.    Plaintiff is informed and believes and thereon alleges Defendants had
22   no policy or plan in place to make sure that there was compliant accessible parking
23   reserved for persons with disabilities prior to October 3, 2020.
24         18.    Plaintiff is informed and believes and thereon alleges Defendants have
25   no policy or plan in place to make sure that the designated disabled parking for
26   persons with disabilities comport with the ADAAG.
27         19.    Plaintiff personally encountered these barriers. The presence of these
28   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
                                                 4
                                            COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 5 of 10 Page ID #:5


 1   conditions at public place of accommodation and invades legally cognizable
 2   interests created under the ADA.
 3          20.   The conditions identified supra are necessarily related to Plaintiff’s
 4   legally recognized disability in that Plaintiff is substantially limited in the major life
 5   activities of walking, standing, ambulating, sitting, in addition to twisting, turning
 6   and grasping objects; Plaintiff is the holder of a disabled parking placard; and
 7   because the enumerated conditions relate to the use of the accessible parking, relate
 8   to the slope and condition of the accessible parking and accessible route to the
 9   accessible entrance, and relate to the proximity of the accessible parking to the
10   accessible entrance.
11          21.   As an individual with a mobility disability who at times relies upon a
12   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
13   accommodations have architectural barriers that impede full accessibility to those
14   accommodations by individuals with mobility impairments.
15          22.   Plaintiff is being deterred from patronizing the Business and its
16   accommodations on particular occasions, but intends to return to the Business for the
17   dual purpose of availing himself of the goods and services offered to the public and
18   to ensure that the Business ceases evading its responsibilities under federal and state
19   law.
20          23.   Upon being informed that the public place of accommodation has
21   become fully and equally accessible, he will return within 45 days as a “tester” for
22   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
23   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
24          24.   As a result of his difficulty experienced because of the inaccessible
25   condition of the facilities of the Business, Plaintiff was denied full and equal access
26   to the Business and Property.
27          25.   The Defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with
                                                 5
                                            COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 6 of 10 Page ID #:6


 1   disabilities.
 2          26.      The U.S. Department of Justice has emphasized the importance of
 3   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
 4   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
 5   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
 6   Coronavirus Disease 2019 (COVID-19) found at
 7   https://www.ada.gov/aag_covid_statement.pdf.
 8          27.      The violations identified above are easily removed without much
 9   difficulty or expense. They are the types of barriers identified by the Department of
10   Justice as presumably readily achievable to remove and, in fact, these barriers are
11   readily achievable to remove. Moreover, there are numerous alternative
12   accommodations that could be made to provide a greater level of access if complete
13   removal were not achievable.
14          28.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
15   alleges, on information and belief, that there are other violations and barriers in the
16   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
17   notice regarding the scope of this lawsuit, once he conducts a site inspection.
18   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
19   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
20   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
21   have all barriers that relate to his disability removed regardless of whether he
22   personally encountered them).
23          29.      Without injunctive relief, Plaintiff will continue to be unable to fully
24   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
25   ////
26   ////
27   ////
28   ////
                                                  6
                                              COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 7 of 10 Page ID #:7


 1                               FIRST CAUSE OF ACTION
 2   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                        (P.L. 110-325)
 5         30.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8         31.    Under the ADA, it is an act of discrimination to fail to ensure that the
 9   privileges, advantages, accommodations, facilities, goods, and services of any place
10   of public accommodation are offered on a full and equal basis by anyone who owns,
11   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
12   Discrimination is defined, inter alia, as follows:
13                a.     A failure to make reasonable modifications in policies, practices,
14                       or procedures, when such modifications are necessary to afford
15                       goods, services, facilities, privileges, advantages, or
16                       accommodations to individuals with disabilities, unless the
17                       accommodation would work a fundamental alteration of those
18                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                b.     A failure to remove architectural barriers where such removal is
20                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                       Appendix "D".
23                c.     A failure to make alterations in such a manner that, to the
24                       maximum extent feasible, the altered portions of the facility are
25                       readily accessible to and usable by individuals with disabilities,
26                       including individuals who use wheelchairs, or to ensure that, to
27                       the maximum extent feasible, the path of travel to the altered area
28                       and the bathrooms, telephones, and drinking fountains serving
                                                 7
                                            COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 8 of 10 Page ID #:8


 1                         the area, are readily accessible to and usable by individuals with
 2                         disabilities. 42 U.S.C. § 12183(a)(2).
 3         32.       Any business that provides parking spaces must provide accessible
 4   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
 5   shall be at the same level as the parking spaces they serve. Changes in level are not
 6   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
 7   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 8   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 9   designated disabled parking space is a violation of the law and excess slope angle in
10   the access pathway is a violation of the law.
11         33.       A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily accessible
13   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14         34.       Here, the failure to ensure that accessible facilities were available and
15   ready to be used by Plaintiff is a violation of law.
16         35.       Given its location and options, Plaintiff will continue to desire to
17   patronize the Business but he has been and will continue to be discriminated against
18   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
19   the barriers.
20                                SECOND CAUSE OF ACTION
21       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
22         36.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23   above and each and every other paragraph in this Complaint necessary or helpful to
24   state this cause of action as though fully set forth herein.
25         37.       California Civil Code § 51 et seq. guarantees equal access for people
26   with disabilities to the accommodations, advantages, facilities, privileges, and
27   services of all business establishments of any kind whatsoever. Defendants are
28   systematically violating the UCRA, Civil Code § 51 et seq.
                                                  8
                                              COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 9 of 10 Page ID #:9


 1          38.   Because Defendants violate Plaintiff’s rights under the ADA,
 2   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 3   52(a).) These violations are ongoing.
 4          39.   Plaintiff is informed and believes and thereon alleges that Defendants’
 5   actions constitute discrimination against Plaintiff on the basis of a disability, in
 6   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 7   previously put on actual or constructive notice that the Business is inaccessible to
 8   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 9   inaccessible form, and Defendants have failed to take actions to correct these
10   barriers.
11                                          PRAYER
12   WHEREFORE, Plaintiff prays that this court award damages provide relief as
13   follows:
14          1.    A preliminary and permanent injunction enjoining Defendants from
15   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
16   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
17   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
18   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
19   under the Disabled Persons Act (Cal. C.C. §54) at all.
20          2.    An award of actual damages and statutory damages of not less than
21   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
22          3.    An additional award of $4,000.00 as deterrence damages for each
23   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
24   LEXIS 150740 (USDC Cal, E.D. 2016); and,
25          4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
26   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
27   ////
28   ////
                                                 9
                                            COMPLAINT
     Case 8:20-cv-02194-JLS-JDE Document 1 Filed 11/17/20 Page 10 of 10 Page ID #:10


 1                                DEMAND FOR JURY TRIAL
 2          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3    raised in this Complaint.
 4

 5    Dated: November 17, 2020               MANNING LAW, APC
 6

 7                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 8                                        Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                10
                                           COMPLAINT
